UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
GREGORY CUCCHIARA,

                        Plaintiff,                  9:18-cv-182
                                                    (GLS/CFH)
                  v.

C.O. DUMONT,

                        Defendant.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:
Gregory Cucchiara
16-A-0922
Elmira Correctional Facility
P.O. Box 500
Elmira, NY 14902

FOR DEFENDANT:
HON. LETITIA JAMES                       RYAN L. ABEL
New York State Attorney General          Assistant Attorney General
The Capitol
Albany, New York 12224

Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order (R&R) by Magistrate Judge Christian F.

Hummel duly filed on April 26, 2019. (Dkt. No. 38.) Following fourteen
days from the service thereof, the Clerk has sent the file, including any and

all objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

38) is ADOPTED in its entirety; and it is further

      ORDERED that defendant’s motion for summary judgment (Dkt. No.

34) is GRANTED; and it is further

      ORDERED that the complaint (Dkt. No. 2) is DISMISSED WITHOUT

PREJUDICE; and it is further

      ORDERED that the clerk is directed to close this case; and it is

further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

June 18, 2019
Albany, New York




                                        2
